          Case 1:20-cv-01106-LGS Document 112 Filed 01/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 KEWAZINGA CORP.,

                        Plaintiff,                    Civil Action No.1:20-cv-01106-LGS

                 v.

 GOOGLE LLC,

                        Defendant.


           DECLARATION OF EMILY H. CHEN IN SUPPORT OF
   DEFENDANT GOOGLE LLC’S RESPONSIVE CLAIM CONSTRUCTION BRIEF


I, Emily H. Chen, do hereby declare as follows:

         1.      I am an attorney duly licensed to practice law in the state of California and

admitted pro hac vice to practice before this Court. I am an associate with the law firm of

Desmarais LLP, attorneys for Defendant Google LLC (“Google”) in the above-captioned case.

         2.      I submit this declaration in support of Google’s Responsive Claim Construction

Brief.

         3.      The matters set forth herein are within my personal knowledge and if sworn as a

witness I could competently testify regarding them.

         4.      Attached hereto as Exhibit A is a true and correct copy of a document bearing

Bates No. GOOG-KZGA-00000021 that was previously produced publicly at Dkt. 73-1 at 12.

         5.      Attached hereto as Exhibit B is a true and correct copy of excerpts of the

Declaration of Robert L. Stevenson in Support of Microsoft’s Claim Construction Brief from

Kewazinga Corp. v. Microsoft Corp., found in its entirety at Case No. 1:18-cv-04500,

Dkt. No. 46-9.


                                                  1
           Case 1:20-cv-01106-LGS Document 112 Filed 01/22/21 Page 2 of 2




           6.     Attached hereto as Exhibit C is a true and correct copy of the Declaration of

 Keith Hanna, D.Phil. in Support of Kewazinga’s Opening Claim Construction brief from

 Kewazinga Corp. v. Microsoft Corp., found in its entirety at Case No. 1:18-cv-04500,

 Dkt. No. 43.

           7.     Attached hereto as Exhibit D is a true and correct copy of excerpts from the

 deposition of Jeffrey Lubin taken by Google on November 16, 2020, annotated with highlights

 referencing portions cited in Google’s Responsive Claim Construction Brief.

           8.     Attached hereto as Exhibit E is a true and correct copy of excerpts from the

 deposition of Robert L. Stevenson taken by Kewazinga on March 12, 2019 from Kewazinga

 Corp. v. Microsoft Corporation, found in its entirety at Case No. 1:18-cv-04500, Dkt. No. 52-1,

 annotated with highlights referencing portions cited in Google’s Responsive Claim Construction

 Brief.

          I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct and that I executed this declaration on January 22, 2021, in Houston, TX.



                                                      By:
                                                            Emily H. Chen




                                                  2
